Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/2019, 09/25/2019, 04/06/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 recites the limitation "wherein a perimeter element is used".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim as reciting “wherein the perimeter element is used”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5740609A, herein referred to as Jurus.
Regarding Claim 1, Jurus discloses a flow-forming machine for producing a wheel, in particular a vehicle wheel (title), having a rim (col. 1, lines 20-26), from a workpiece (20), comprising
a spinning mandrel (23), the outside of which is configured for forming the rim (See Fig. 7, Num. 3),
a counter-mandrel (24), which can be displaced axially relative to the spinning mandrel (See Fig. 7), wherein the workpiece (20) is clamped on the spinning mandrel and/or the counter-mandrel (col. 4, lines 61-65),
a rotary drive (55) for the rotational driving of spinning mandrel (23) and counter-mandrel (24) with the clamped workpiece (20) and
at least one compression roller (30), which can be advanced against the workpiece (20) axially and radially for forming the rim (See Fig. 8, Num. 30),
wherein
the spinning mandrel has a sleeve-like perimeter element (26, 27), which can be displaced axially to the workpiece during forming (col. 4, lines 56-61),
the spinning mandrel (23) has a main support (56), on which the perimeter element (26, 27) is mounted in an axially slideable manner (col. 4, lines 56-61),
on a free front side of the main support (56) a front element is arranged (Fig. 7, Right Side of 56), wherein a radial hub or a drop center (Fig. 7, Num. 2) can be clamped axially between the spinning mandrel (23) with the front element(Fig. 7, Right Side of 56) and the counter-mandrel (24), and
(col. 1, lines 40-47).
Regarding Claim 2, Jurus discloses the flow-forming machine according to claim 1,
wherein
the sleeve-like perimeter element (26, 27) is configured in a conical shape at least in part, wherein the perimeter element tapers towards a free end (See Fig. 7, Num. 27).
Regarding Claim 3, Jurus discloses the flow-forming machine according to claim 1,
wherein
in a region of the perimeter element (26, 27), a forming region is arranged,
which is configured for forming a rim flange on the rim (See Fig. 7-18, Num. 3).
Regarding Claim 4, Jurus discloses the flow-forming machine according to claim 2,
wherein
for forming an axial undercut region on the rim the controller (col. 1, lines 40-47) is configured for the relative axial displacement of the at least one compression roller (30) and the perimeter element (26, 27), so that the at least one compression roller (30) initially engages on a first diameter region of the conical perimeter element (26, 27), next engages on a second diameter region of the perimeter element (26, 27), which is smaller than the first diameter region, and then engages on a third diameter region of the perimeter element (26, 27), which is larger than the second diameter region (See annotated Fig. 14 below).

    PNG
    media_image1.png
    479
    721
    media_image1.png
    Greyscale

Regarding Claim 5, Jurus discloses the flow-forming machine according to claim 3,
wherein
for the axial sliding of the perimeter element (26, 27) on the main support (56) (col. 4, lines 56-61) at least one adjusting element, in particular an adjusting cylinder or a spindle drive, is provided (bolt on right side of 56).
Regarding Claim 6, Jurus discloses the flow-forming machine according to claim 3,
wherein
the front element (Fig. 7, Right Side of 56) is fitted on the main support (56) in such a way that it can be replaced (bolt on right side of 56 can be disengaged, thereby making it possible to replace 56, including the right side of 56)
Regarding Claim 7, Jurus discloses a forming method for producing a wheel (Claim 1), in particular a vehicle wheel (title), having a rim(col. 1, lines 20-26), from a workpiece (20), in which
the workpiece (20) is clamped (col. 4, lines 61-65) on a spinning mandrel (23), the outside of which is configured for forming the rim (See Fig. 7, Num. 3), and/or a counter-mandrel (24),
the clamped workpiece (20) is set in rotation by a rotary drive (55) and
at least one compression roller (30) is advanced against the rotating workpiece (20) axially and radially, wherein the rim (3) is formed (See Fig. 8-18, movement of roller 30),
wherein
the spinning mandrel (23) has a sleeve-like perimeter element (26, 27),
which is displaced axially while the rim is being formed(col. 4, lines 56-61),
the spinning mandrel has a main support (56), on which the perimeter element (26, 27) is slid axially (col. 4, lines 56-61),
on a free front side of the main support (56) a front element is arranged (right side of 56), wherein a radial hub or a drop center (2) of the workpiece (20) is axially clamped between the spinning mandrel (23) with the front element (right side of 56) and the counter-mandrel (24) (See Fig. 7), and
while the rim (3) is being formed, the at least one compression roller (30) and the perimeter element (26, 27) of the spinning mandrel (23) are displaced axially relative to the workpiece in a coordinated manner (col. 4, lines 53-65) (See Fig. 8-18, Num. 30).
Regarding Claim 8, Jurus discloses the forming method according to claim 7,
wherein
(20) in an even distribution around the perimeter of the workpiece and with an axial offset relative to each other (col. 4, lines 53-55).
Regarding Claim 9, Jurus discloses the forming method according to claim 7,
wherein
while the rim (3) is being formed, the at least one compression roller (30) and the perimeter element (26, 27) are axially displaced differently (30 and 26,27 are displaced along different axes).
Regarding Claim 10, Jurus discloses the forming method according to claim 7,
wherein
for forming an axial undercut region on the rim (3) the at least one compression roller (30) initially engages on a first diameter region of the conical perimeter element (26, 27), next the at least one compression roller (30) engages on a second diameter region of the perimeter element (26, 27), which is smaller than the first diameter region, and then the at least one compression roller (30) engages on a third diameter region of the perimeter element (26, 27), which is larger than the second diameter region (See annotated Fig. 14 above).
Regarding Claim 11, Jurus discloses the forming method according to claim 7,
wherein
a perimeter element is used (26, 27), the axial length of which is smaller than the rim (3) that is to be formed (See Fig. 18), and
(26, 27), wheels with different axial lengths of the rim are formed (Because 23 and 24 can be converged and diverged, rims of differing axial lengths can be formed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurus, and further in view of US20020125722A1, herein referred to as Pakker.
Regarding Claim 12, Jurus discloses the forming method according to claim 7.
Jurus is silent wherein during forming the workpiece is set in rotation about a vertical axis of rotation.
Pakker teaches an analogous invention wherein during forming the workpiece (20) is set in rotation about a vertical axis of rotation (See abstract), for the purpose of spin forming a rim on a tubular workpiece (title) (See Para. 40), thereby meeting the limitation of the claimed vertical axis of rotation configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Jurus, with the vertical axis of rotation configuration, as taught by Pakker, in order to have provided improved spin forming of a rim on a tubular workpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20140283572A1 – discloses similar sleeve-like perimeter element.
US20160059286A1 – discloses similar roller configuration. 
US20080028741A1 – discloses vertical axis orientation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725